Citation Nr: 1806820	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  06-28 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a heart condition, to include ischemic heart disease.

3.  Entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.

4.  Entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.

5.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama in August 2006 and July 2015, as well as a September 2011 rating decision issued by the VA Appeals Management Center (AMC).

The issues on appeal were previously before and remanded by the Board for additional development at various times, including in September 2010 (only the issue of entitlement to service connection for hypertension was addressed), January 2013 (all of the above issues except entitlement to a TDIU were addressed), and March 2017 (all of the above issues were addressed).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hypertension was not incurred during or within one year of his active military, naval, or air service, nor was it caused or aggravated by such service, any incident thereof, or any of the Veteran's service-connected conditions.

2.  The Veteran does not have ischemic heart disease nor any other heart condition that was incurred during or within one year of his active military, naval, or air service, caused or aggravated by such service or any incident thereof, or by any of the Veteran's service-connected conditions.

3.  The Veteran's right lower extremity peripheral neuropathy is characterized, at worst, by moderate incomplete paralysis of his sciatic nerve as to each of his lower extremities.

4.  The Veteran's left lower extremity peripheral neuropathy is characterized, at worst, by moderate incomplete paralysis of his sciatic nerve as to each of his lower extremities.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for hypertension are not met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.310, 3.313 (2017).

2.  The criteria for entitlement to service connection for a heart condition, to include ischemic heart disease, are not met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.310, 3.313 (2017).

3.  The criteria for a disability rating in excess of 20 percent for service-connected neuropathy of the right lower extremity have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Codes (DCs) 8510-8730 (2017).

4.  The criteria for a disability rating in excess of 20 percent for service-connected neuropathy of the left lower extremity have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Codes (DCs) 8510-8730 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).

II.  Relevant Laws and Regulations

	A. Entitlement to Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.  Service connection may also be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C. § 1112 ; 38 C.F.R. §§ 3.307, 3.309.

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for a chronic disease if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C. § 1131; 38 C.F.R. §§ 3.307, 3.309. 

Furthermore, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases listen in 38 C.F.R. § 3.309 (e) shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

A veteran, who during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii), 3.313(a). 

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

	B.  Entitlement to Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected, VA must assess the level disability from the date of initial application for service connection. Fenderson v. West, 12 Vet. App. 119 (1999). Conversely, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, in those cases, the relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

A Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Therefore, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.

The Veteran's peripheral neuropathy in his right and left lower extremities is currently rated as 20 percent disabling, as to each lower extremity, under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8520.

DC 8520 contemplates paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis; 40 percent rating is assigned for moderately severe incomplete paralysis; a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is assigned for complete paralysis of the sciatic nerve, where the foot dangles and drops, and there is no active movement possible of muscles below the knee, flexion of knee weakened, or very rarely, lost.  Id.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.
Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C. § 7104; 38 C.F.R. §§ 4.2, 4.6.

      C.  Evidentiary Standards

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible, as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  Caluza, 7 Vet. App. at 511-12.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C. § 5107(b).

III.  Analysis

	A.  Hypertension

The Veteran claims entitlement to service connection for hypertension, which, he contends, was first diagnosed in February 2006 and was caused by his service-connected diabetes or his heart condition.  See VA Form 21-4138, Statement in Support of Claim, received in August 2008; VA Form 9, Appeal to Board of Veterans' Appeals, received in February 2008.  He has also seemingly claimed, through his representative, that he was exposed to herbicides while serving in Vietnam as a military policeman, and that his diabetes-associated disabilities (including hypertension, presumably) are a result of said exposure.  See Appellate Brief Presentation received in August 2009.  The Veteran also claimed later, through his representative, that his hypertension was caused by his heart condition, which, in turn, was also caused by his exposure to herbicides (specifically, Agent Orange).  See Informal Hearing Presentation received in May 2012.  And in a letter received in June 2012, the Veteran seemed to claim that his hypertension was caused or aggravated by his service-connected PTSD, and that his primary care physician at the Jasper VA Medical Center (VAMC) said that his PTSD might indeed be a contributing factor in his elevated blood pressure (and hypertension). 

The Veteran's VA treatment records reflect the Veteran's diagnosis with and treatment for hypertension beginning in the 2000s, well after his service, but they give no indication of the etiology of his hypertension.

The Veteran was, however, afforded multiple VA examinations for the purpose of determining the etiology of his hypertension.  After one such examination in October 2011, a VA examiner opined that the veteran's hypertension is less likely than not (less than 50% probability) proximately due to or the result of his diabetes, since his diabetes was diet-controlled, and, in so many words, mild in severity.  The Veteran was afforded another VA examination for the purpose of determining the etiology of his hypertension in April 2016.  The examiner opined that the Veteran's hypertension is less likely than not proximately due to, the result of, or aggravated by his service connected conditions of diabetes mellitus type 2 and/or PTSD.  The rationale was basically that the Veteran's diabetes and PTSD have been controlled with diet and treatment, based on his medical records, and that his hypertension is more likely caused by his well-documented and non-service connected "chronic morbid obesity."  In September 2017, the Veteran was afforded yet another VA examination for his hypertension, and that examiner determined that the Veteran's hypertension was less likely than not incurred in or caused by his service or an in-service injury, event, or illness.

The Board notes that hypertension is not a condition which can be presumptively service-connected based on the Veteran's exposure to herbicides, as it is not listed in 38 C.F.R. § 3.309(e), and that there is no objective evidence of record, in this case, that such a relationship between the two exists.  See 38 C.F.R. § 3.309 (e), Note 2.

The Veteran's representative has argued that "according to VARO guidelines if medical evidence shows that hypertension is diagnosed after diabetic nephropathy, then hypertension can be diagnosed as secondary to diabetes.  See 38 C.F.R. § 3.310 (2002); Harder v. Brown, 5 Vet. App. 183, 187 (1993)."  Even so, the fact that "hypertension can be diagnosed as secondary to diabetes" does not mean that it must be accepted as being secondary to diabetes.

Further, as noted in the Board's March 2017 Remand, the question of whether the Veteran's obesity was an "intermediate step" between his service and hypertension has been raised.  However, in addition to the above findings, the September 2017 examiner also determined that the Veteran's obesity was less likely than not proximately due to or the result of any incident of the Veteran's service or one of his service connected conditions.  Moreover, there is no other objective evidence of record that there is any such relationship between the Veteran's obesity and his service.

To the extent that the Veteran has claimed that there is an etiological nexus between his hypertension and his service, or any incident, injury or illness he sustained therein based on the above theories or otherwise, the Board finds that he is not competent to opine as to such matters, since determining the etiology of hypertension requires medical training and credentials that the Veteran has not been demonstrated, or even claimed, to possess.  See 38 C.F.R. § 3.159(a); see generally Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, there is no competent evidence of record that the Veteran's hypertension was incurred during or within one year after his service, was caused by his service or any incident thereof, or by any of his service-connected conditions.  Therefore, the Board finds that the Veteran is not entitled to service connection for his hypertension.

	B.  Heart Condition

The Veteran claims entitlement to service connection for a heart condition, to include ischemic heart disease (IHD).  According to his representative, the Veteran was noted in VAMC medical records from August 2006 to have a diagnosis for heart failure.  See Informal Hearing Presentation received in May 2012.

The Board finds the most pertinent evidence as related to this issue to comprise of the Veteran's VA treatment records and the report from a September 2017 VA examination that he was afforded for the purpose of determining his exact diagnosis and the etiology of his heart condition.  

First, the Board notes that its review of the Veteran's claims file, including his VA treatment records, does not reflect any diagnosis of or related to heart failure, contrary to his representative's above-mentioned statement.  The VA treatment records do not contain any indication that the Veteran has a heart condition that is in any way related to his military service, either. 

The September 2017 VA examiner determined that the Veteran had been diagnosed with a heart block in 2002, only.  The examiner specifically found that the Veteran did not have IHD or congestive heart failure (CHF).  The examiner opined that the claimed heart condition was less likely than not incurred in or caused by the Veteran's service, including any in-service injury, event, or illness, since there are no medical records showing a diagnosis or treatment for any related heart condition during his service.  

The Board's review of the evidence of record does not reveal any diagnosis of a heart condition during or within one year of the Veteran's service.  It also does not reveal any diagnosis of a heart condition that can be preumptively service connected, based on its association with exposure to herbicides.  See 38 C.F.R. § 3.309.  There is also no other evidence of a nexus between any currently diagnosed heart condition and the Veteran's service.  Shedden, 381 F.3d 1163.  In fact, the Board's review of the evidence reflects that the opposite is true - that the Veteran's one heart-related condition is not related to his service or associated with exposure to herbicides.  Again, the Veteran does not possess the training or credentials necessary to competently render a cardiovascular diagnosis or to opine as to its etiology.  

Therefore, the Board finds that the Veteran is not entitled to service connection for a heart condition, to include ischemic heart disease.

      C.  Peripheral Neuropathy of the Lower Extremities

The Veteran claims entitlement to an increased evaluation for peripheral neuropathy in his left and right lower extremities.  He claims that the neuropathy is severe, that he has consequent marked atrophy, and that it should be rated as 60 percent disabling.  See, e.g., VA Form 21-4138, Statement in Support of Claim, received in April 2014.  He also claims that his neuropathy is worse than currently rated based on the fact that he reportedly cannot walk "any distance," not even 25 feet, without physical exhaustion and having to use a wheelchair and rotator.  See, e.g., VA Form 21-0958, Notice of Disagreement, received in January 2016.

The most pertinent evidence relating to this issue include the Veteran's statements (including those made by and through his representative), as summarized above, his VA treatment records, and the report of his VA medical examination for his neuropathy.   

The Veteran's VA treatment records note his diagnosis with bilateral lower exteremity neuropathy, but these records contain little details about the severity of his neuropathy aside from rare notations of his complaints of symptoms such as seemingly-mild tingling, burning, numbness and pain in his lower extremities.  Similarly, the report from an August 2005 VA examination for his diabetes notes progressively worsening numbness and tingling in the Veteran's feet between 1999 and the time of that examination, as well as decreased sensation below the ankles.  However, though relevant, neither of these pieces of evidence contain enough detail for them to be of much use in determining the appropriate evaluation of the Veteran's bilateral lower extremity neuropathy. 

On the other hand, the report from a September 2017 VA examination is much more detailed as to the severity of the bilateral lower extremity neuropathy.  It indicates that at the time of that examination, the Veteran had moderate incomplete paralysis of the sciatic nerve on both the left and the right side (i.e., as related to both the left and right lower extremities).  It also indicates that the Veteran's peripheral neuropathy causes him moderate intermittent pain, paresthesias and/or dyesthesias, numbness, tingling and difficulty with prolonged walking.  The examiner also explicitly noted that the Veteran's neuropathy was not manifested by ankylosis or paralysis.  There is no discernible indication anywhere in the record that the Veteran has experienced moderately severe or severe incomplete paralysis, much less complete paralysis, of any nerves.

In that regard, the Board specifically finds that the Veteran's claims that he tires easily when walking and that he was issued a wheelchair based on his neuropathy are not sufficient evidence of moderately severe or severe incomplete paralysis or complete paralysis of any nerves, as discussed in DC 8520 and other relevant diagnostic codes.  The Veteran's obesity is well-documented in the claims file, and there is no objective evidence that his difficulty walking and standing  is due to his lower extremity neuropathy, rather than his obesity.  Furthermore, the medical records discussing the Veteran's evaluation for and provision of devices such as a wheelchair, rollators, a transfer tub bench and a bedside commode either fail to indicate which conditions the devices were being considered or provided for or the notes seem to relate the need for those devices to his obesity and not his neuropathy.  See, e.g., VA Treatment Records, Occupational Therapy Note dated in December 2015; VA Treatment Records, Occupational Therapy Note dated in December 2014.  As such, the Veteran's claims that he tires when walking and that his neuropathy is so severe that he requires a wheelchair do not compel an increased evaluation of the Veteran's lower extremity neuropathy nor do they even suggest that one is merited.

Thus, despite the aforementioned claims by the Veteran, and in the absence of much, if any, evidence to the contrary, the Board finds that the Veteran's bilateral lower extremity neuropathy is characterized by moderate incomplete paralysis of the sciatic nerve as to both his left and right lower extremities.  See 38 C.F.R. § 4.124a, DC 8520.

Thus, he is not entitled to an increased evaluation of his peripheral neuropathy of his right lower extremity.  Id.

The Veteran's contentions and the pertinent evidence are the same with respect to his left lower extremity as they are with respect to his right lower extremity.  As just discussed above, the Veteran's claims that his neuropathy is severe and that he tires easily do not indicate, in the Board's opinion, that he suffers from anything worse than moderate incomplete paralysis as to his right lower extremity.  As also discussed above, his lay claims that his right lower extremity neuropathy is worse than currently rated are countered by the very detailed findings of a medical professional - the Septemebr 2017 VA examiner - which clearly and directly address the pertinent rating criteria.  See 38 C.F.R. § 4.124a, DC 8520.  The Board finds that this examiner's September 2017 VA examination opinion is considerably more probative than the Veteran's lay assertions on the severity of his left lower extremity neuropathy (and his right lower extremity neuropathy, for that matter, too).  

As such, the Board finds that the Veteran is not entitled to an increased evaluation of his peripheral neuropathy of his left lower extremity, either.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a heart condition to include ischemic heart disease is denied.

Entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the right lower extremity is denied.

Entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the left lower extremity is denied.


REMAND

Regrettably, the Board finds that the issue of entitlement to a TDIU must be remanded again for additional development.

The Board's March 2017 Remand directed the AOJ/RO to refer the issue of entitlement to a TDIU to the Director, Compensation Service, for consideration of a TDIU on an extraschedular basis if the Veteran still did not meet the schedular rating criteria for a TDIU, after the AOJ/RO's readjudication of the issues on appeal.  Instead of complying with that directive, the AMC issued a Supplemental Statement of the Case (SSOC) wherein it found that referral was not warranted, and said referral was not effected.

Therefore, remand is necessary in order to ensure compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Refer the issue of entitlement to a TDIU to the Director, Compensation Service, for consideration of a TDIU on an extraschedular basis.

2.  After completing the above actions, and any other indicated development, the issue of entitlement to a TDIU must be readjudicated, including under 38 C.F.R. § 4.16(b).  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, and after they have had an adequate opportunity to respond, the appeal must then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


